DETAILED ACTION
This Office Action is in response to the amendment filed on 01/28/21.  Currently, claims 1-4, 21, 23-24, 26-28, 31 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 21, 24, 26 & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2016/0070840) by Barowski et al (“Barowski”).
Regarding claim 1, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., an integrated circuit (part is shown in FIG. 5; part of overall system shown in FIGs. 8-10) comprising: 
a plurality of metal layers (a variety of “M” layers are shown in FIG. 5) with a non-conductive material placed between each of the plurality of metal layers (see FIG. 5, the material between the “M” layers, which is not “V”; that is interlayer dielectric, which is a standard feature in semiconductor industry); 
a base metal layer (bottommost “M”);
a first metal layer (second “M” from the bottom) positioned above the base metal layer; and
a second metal layer (third “M” from the bottom) positioned above the first metal layer, the second metal layer being:
a top metal layer (topmost “M”) of the plurality of metal layers opposite the base metal layer; or adjacent the top metal layer (second “M” from the top);
a non-configurable feature located on the base layer (a part of bottommost “M”; say, left end of it), wherein the non-configurable feature is not programmable by a configuration register (this is way too broad a limitation; for evidence see US-3631402, FIGs. 1-3; Examiner chose a reference from 1971 on purpose to show/demonstrate how basic/common are the features being claimed; “configuration register”?  Well, registers are shown in FIGs. 1 & 3 of cited reference; there are “input” registers, “output” registers, etc.; this is a common/standard way to store information/signals; these signal values (either “1” or “0”) are how the these “registers” are “configured”; hence, “configuration register”; every register is by definition a configuration register, since the information stored there (either “1” or “0”), changes the output/configuration of the output connections of the logic that it is attached to (see FIGs. 1 & 3); hence, the limitations of “feature is not programmable by a configuration register”? this just means that a “feature that is not programmable by a specific register”; see FIGs. 1 & 3; typically there are a ton of registers; the “M” in question is not connected to all but 1 of them, thus meeting limitations automatically; this is what Examiner means “way too broad”; now is this rejection a 102 or 103?  Examiner would argue that it is still 102, since the claimed features are notoriously well-known and well-understood, as evidenced by the cited reference and its date of publication (1971); however, if Applicant wants to argue, these teachings are also obvious, in order to simplify the processing steps of making a device by notoriously well-understood means (input/output registers and their connections) and in notoriously well-known way (see FIG. 2; it ;
a via connection (there are a whole lot of “V” connections) connecting each of the plurality of metal layers from the base metal layer to the second metal layer (the “V” is used for every single layer; see FIG. 5, no exceptions; each one of those “V” connections, between cited layers, reads on electrical connection between the cited layers; Examiner suspects that this is not what Applicant was trying to claim?  Is Applicant trying to claim a single via going from “base metal” to “second metal”? Because that is not what the claim limitations say); and
a routing connection (all the layers (“M” and “V”) are typically “routed”; parts of all layers read on “routing connection”) extending through the via connection between the non-configurable feature located on the base metal layer and the second metal layer (so, draw a line from left end of bottommost M, to the V above it, to the M above that, to the V above that, to the M above that, etc., all the way to the recited “second metal layer”; that all together forms a “routing connection”).
Regarding claim 2, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., the non-configurable feature includes power switch or power signals (for example, TSV 106 in FIG. 5, when it is for example a power signal (see par. 31; use of TSVs for “power distribution” is explicitly taught); the TSV is electrically connected to all the layers below; hence, the left end of bottommost M, in such a situation, is also part of “power signal”, since it is connected physically, through metal, to TSV that is connected to power; such case is explicitly discussed).
Regarding claim 3, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., wherein the non-configurable feature includes a security feature (what is a “security feature”?  This is way too broad a term; see bottommost “M”, with its left end being the “non-configurable 
Regarding claim 4, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., wherein the non-configurable feature includes operation signal (returning back to TSV 106, which connected to the bottommost M; Barowski teaches the use of TSV for clock (TSV) interconnect; hence, “operation signal” is explicitly taught).
Regarding claim 21, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., wherein the via connection comprises a through hole via (each via is a “through hole via”; see the “V” in FIG. 5; it is in a “hole” in a dielectric; this is definition of via [Wingdings font/0xE0] metal in a hole; hence, a “through hole”) extending through each of the plurality of metal layers from the base metal layer to the second metal layer (see the separate “V” connections; each of the specified layers are connected with a Vias; is Applicant attempting to claim a single via between these layers?  Such a via is obvious in light of Barowski’s explicit teachings; see FIG. 1, left side, near “102 routing”; two 106 TSVs are also shown; see the vertical connections from 102 to 106; one vertical connection is short; the other vertical connection is tall; as already been made clear by Barowski in FIG. 5; the vertical connections are “V” vias; the short connections are between single layers; the long/tall connections are direct connections between multiple layers; hence, a “multi-layer via” (if this is what Applicant is trying to claim; Examiner is still not sure), is obvious in light of explicit shown teachings in FIG. 1, for example; there are also “really long” connections shown (108 in FIG. 1; hence, the connections can be arbitrarily long or short; take 
Regarding claim 24, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., wherein the top metal layer is a re-distribution layer (RDL) (the top M; it counts as “re-distribution layer”, since it “re-distributes” the connection off chip, through the 112 C4 above it), the RDL configured to couple die pins (say, 114) to package pins (112 C4).
Regarding claim 26, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., wherein a plurality of configurable features (“configurable” presumed to be “switchable between 0 and 1”) is coupled to the plurality of metal layers (using FIG. 5 as an example, and assuming that TSV 106 is a clock signal, as it was previously indicated that TSV can be used for clock signals, then the TSV 106 is electrically connected to all the lower metal sections M; and they will now switch between 0 and 1; hence, “configurable”; this is as opposed to situation when it is set to power or ground, and in that case it would be non-configurable).
Regarding claim 28, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., wherein non-configurable feature (left most portion of bottommost M, as was discussed above) is enabled or disabled by changing the routing connection at the second metal layer (well, see FIG. 5; the bottommost M is connected all the way up, including through the “second metal layer”; if the routing on the second metal layer were to disappear (example, of change), then yes, it would be disabled (routing is gone, so signal no longer comes from above; hence, disabled); if the routing was put back, it would be enabled (since connection would come back); this is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2016/0070840) by Barowski et al (“Barowski”).
Regarding claim 27, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the second metal layer comprises at least one of a seventh metal layer and an eighth metal layer (the upper metal section of Barowski includes layer 12, 11 and maybe 10; not 7 and 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Barowski with “wherein the second metal layer comprises at least one of a seventh metal layer and an eighth metal layer”, in order to lower the cost of overall device (in semiconductor manufacturing the number of layers used in the design is a tradeoff between cost (the fewer layers, the fewer masks, the lower the cost) and functionality (the more layers, the more interconnections are possible, the more functionality); hence, choosing the number of layers used in a design is a top level decision, in order to balance the competing interests of cost 
Regarding claim 31, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., an integrated circuit (see rejection of claim 1) comprising: 
a plurality of metal layers with nonconductive material arranged between each the plurality of metal layers (see rejection of claim 1);
the plurality of metal layers comprising first through eighth metal layers connected with a plurality of vias (see rejection of claims above), wherein a via of the plurality of vias extends between each of the first through eighth metal layers (see rejections above; various V are discussed), the first metal layer arranged as a lower most metal layer (example of that is explained above in claim 27; same logic applies) and the eighth metal layer being coupled to a re-distribution layer (RDL) (top M layer) through a redistribution via (RV) (consider the V directly below the top M to be the RV; alternatively, consider example where instead of 3 layers being above TSV, there is only one, by the same logic as explained in rejection of claim 27; exact number of layers is designer’s choice; for example, Examiner personally worked on several designs that had a maximum of 6 metal layers back in the 1990’s; Barowski here shows 12 metal layers; again, the exact number of layers is designer’s choice; also, see par. 64 [Wingdings font/0xE0] the exact layer where TSV connects can be any metal layer; hence, such modifications are within the scope of abilities of skilled artisan to choose in order to meet particular design needs);
at least one non-programmable feature (“non-programmable”? assumed to be a power signal then, as was discussed above; consider the ninth M from the bottom to be the “feature” in question) residing on the first metal layer (see rejection of claim 1; same logic applies) having a through the plurality of vias to at least one of the seventh metal layer and the eighth metal layer (see fig. 5, as one example; that is exactly what they show).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2016/0070840) by Barowski et al (“Barowski”) in view of (US-2008/0197870) by Koerner.
Regarding claim 23, Barowski discloses in FIGs. 1-3, 5, 8-10 and related text, e.g., substantially the entirety of claimed subject matter, except wherein the first metal layer is coupled to the second metal layer through at least one via separate from the through hole via (Barowski shows a single via connection between layers; however, such feature is common, and a reference of Koerner demonstrates a “multi-via” connection).
Koerner discloses in FIG. 8A and related text, e.g., a single via connection (80A), and a multi-via connection (80B, 80C) between various layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Barowski with “wherein the first metal layer is coupled to the second metal layer through at least one via separate from the through hole via” as taught by Koerner, in order to increase the reliability of the chip (see Background and Summary; the whole point of exercise is to increase reliability).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.  Rejection is still written in terms of Barowski, however the interpretation of each feature (such as “non-configurable feature”) has changed.  This the arguments do not apply to current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/09/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894